Citation Nr: 1700231	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  12-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left carpal tunnel syndrome as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for right carpal tunnel syndrome as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In August 2013, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

Subsequently, in a January 2015 statement, the Veteran wrote that he had not been afforded a DRO hearing and that he "still request[s]" such a hearing.  On the contrary, the record clearly documents that he testified during the August 2013 DRO hearing as to the issues on appeal, as reflected by the transcript of that hearing of record.  The record does not suggest, and neither the Veteran nor his representative has asserted, that the August 2013 DRO hearing is inadequate.  Furthermore, there are no new issues on appeal for which a hearing has not yet been provided.  As the January 2015 statement appears to have been made based on a misunderstanding, and the record does not indicate that the August 2013 DRO hearing is deficient in any manner, there is no outstanding hearing request to be fulfilled.  

As a final preliminary matter, additional evidence, namely a medical article that addresses a possible relationship between diabetes and carpal tunnel syndrome, has been submitted by the Veteran's representative in September 2016 after the issuance of a December 2014 supplemental statement of the case.  Although the Veteran has not waived initial agency of original jurisdiction (AOJ) consideration of the additional evidence, the Veteran is not prejudiced by the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  On remand, the AOJ will have opportunity to review the additional evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his bilateral carpal tunnel syndrome was caused or aggravated by his service-connected diabetes mellitus, type II.  See August 2013 DRO Hearing Transcript at 2-3; September 2016 Written Brief Presentation.  

Service treatment records are negative for complaints, treatments, or diagnoses related to bilateral carpal tunnel syndrome.  August 1965 pre-enlistment and September 1967 separation examination reports document normal findings as to the upper extremities. 

Post-service treatment records document complaints of pain and numbness in the upper extremities as well as assessments of carpal tunnel syndrome of the left and right.  See December 2011 Disability Benefits Questionnaire (DBQ) report (noting a diagnosis of left carpal tunnel syndrome); April 2014 VA treatment note (noting "CTS . . . now with right wrist with increased numbness and tingling").  

The Veteran underwent a DBQ examination in December 2011.  The examiner provided a diagnosis of left carpal tunnel syndrome and concluded that the condition was less likely than not due to or the result of service-connected diabetes mellitus, type II.  The examiner reasoned that theVeteran's  left carpal tunnel syndrome was "unrelated to diabetes as symptoms and onset of carpal tunnel predated diagnosis of type 2 diabetes" and that "[c]arpal tunnel is only noted in a small percentage of type 2 diabetes and in majority of those cases is unrelated to the patient's diabetes."  

The Veteran underwent another DBQ examination in September 2013.  The September 2013 DBQ examiner provided a diagnosis of moderate left carpal tunnel syndrome and opined that the Veteran's left carpal tunnel syndrome is "unrelated to his diabetes mellitus, type 2," see November 2013 Addendum Opinion, but the examiner did not provide an explanation for his opinion.  

Based on the foregoing, the Board finds that the December 2011 and November 2013 opinions are inadequate as neither opinion addresses whether the claimed disability was aggravated by the service-connected diabetes mellitus, type II.  Moreover, while the record contains an assessment referable to right carpal tunnel syndrome, see April 2014 VA treatment note, there is no opinion of record as to whether that condition was caused or aggravated by the Veteran's  service-connected diabetes mellitus, type II.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a remand is necessary to afford the Veteran a VA examination addressing the noted deficiencies.   

In addition, as noted in the Introduction, the Veteran submitted a medical article addressing a possible relationship between carpal tunnel syndrome and diabetes, received by VA in September 2016.  On remand, the VA examiner should consider the additional evidence.  

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to his claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral carpal tunnel syndrome.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted.

Following a review of the claims file, the reviewing examiner is requested to furnish an opinion with respect to the following questions:

 a) The examiner should identify whether the Veteran currently has left and right carpal tunnel syndrome, or has had such diagnoses at time during the pendency of his December 2010 claim.  

In this regard, the examiner should consider the April 2014 VA treatment note documenting "CTS . . . now with right wrist with increased numbness and tingling."  

 b)  The examiner should render an opinion as to whether it is at least as likely as not that the diagnosed condition was caused OR aggravated (worsened beyond the natural progression) by the Veteran's service-connected diabetes mellitus, type II. 
For any aggravation found, the examiner should state, to the best of his or her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

In rendering his or her opinion, the examiner should consider the medical article submitted in September 2016, addressing a possible relationship between carpal tunnel syndrome and diabetes.  

The rationale for all opinions offered should be provided. 

3.   After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

